Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/31/2021 has been entered.

Response to Amendment
This communication is in response to the Amendment filed on 08/31/2021.
Claims 1-5, 7-12 and 14-19 are pending.
Claims 1, 8 and 15 have been amended.

Response to Arguments
The applicant's arguments/remarks filed on 08/31/2021 regarding claims 1-5, 7-12 and 14-19  have been fully considered but are moot in view of the new ground(s) of rejection. The arguments/remarks are essentially directed towards the newly introduced limitations and they are addressed in this Office Action, below.

35 U.S.C. 103 Obviousness
Applicant Arguments
Applicant argues that Orozco does not teach that the length of the predetermined period, i.e., the amount of time that is allotted to the first receiver of the message to respond, is determined based on the 
Applicant argues that newly cited Beyda does not teach configuring a limit of how many subsequent receivers the message can be transmitted to that is determined based on the cognitive context of a message sender. Rather, Beyda appears to teach that a sender specifies two distribution lists for a message, such that “one or more comments or special instructions in the message that are to be delivered to fewer than all of the recipients of the common message”. Beyda does not teach determining a limit of how many subsequent receivers the message can be transmitted to is based on a cognitive context of a message sender.
Examiner’s Response
The applicant's arguments/remarks filed on 04/20/2020 regarding claims 1-5, 7-12 and 14-19 have been fully considered but are moot in view of the new ground(s) of rejection. The arguments/remarks are essentially directed towards the newly introduced limitations and they are addressed in this Office Action, below.
These elements of applicant’s claimed invention are properly taught or suggested by previously cited arts  and newly cited art Childress et al. (hereinafter referred to as Childress) (U. S. Pub. No. 2016/0379127 A1).
For Childress, as recited in the abstract, “provides a method for enhanced e-mail return receipts based on cognitive considerations. An input device receives an expected response time from a sender of an electronic message(the amount of time is based on the cognitive context of the message sent by the sender) , wherein the expected response time includes the amount of time that the sender expects to receive a response to the electronic message”, Childress teaches configuring the at least one property comprises configuring, by the controller of the messaging system based on the cognitive context of a message sender, the length of the predetermined period, i.e., the amount of time that is allotted to the first receiver of the message to respond, is determined based on the cognitive context of a message sender.
For Orozco, as recited in ¶ [0013], “define the further ability for the list of alternate recipients to be configurable or definable by both the initiating sender and a receiver”, and  ¶ [0015], “the sender of the message designates as part of the message one or more alternates that can receive this message(cognitive context of the a message sender)”, Orozco does teach configuring a limit of how many subsequent receivers the message can be transmitted to that is determined based on the cognitive context of a message sender.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 5, 7-9, 12, 14-16 and 19  are rejected under 35 U.S.C. 103 as being unpatentable over Kozloski et al. (hereinafter referred to as Kozloski) (U.S. Pub. No. 2016/0203123A1), in view of Orozco et al. (hereinafter referred to as Orozco) (U. S. Pub. No. 2008/0228888 A1), Childress et al. (hereinafter referred to as Childress) (U. S. Pub. No. 2016/0379127 A1), and in view of Schafer (U. S. Pub. No. 20070041394 A1).
As to claim 1, Kozloski teaches a computer-implemented method comprising: determining, by a controller of a messaging system, a cognitive context of a message sender(See at least page ¶ [0082], and ¶ [0090], “in the present example, input repositories for emotion assessment and context assessment are created”; “cognitive and emotional models of users can determine the cognitive state of the sender”); configuring, by the controller of the messaging system, at least one property of a message based on the determined cognitive context, wherein the message is transmitted by the message sender to a first receiver (See at least ¶ ]0024], “cloud computing in a model of service delivery for enable convenient, on-demand network access to a shared pool of configurable computing resources”; and ¶ [0091], “the cognitive and emotional state of the different users can be used to address the issue of infrastructure dependency and interoperability. Based on an assessment of the cognitive and emotional state of users, the EMS can determine whether a message needs to be transmitted at all or whether the content of the message needs to be modified (configuring the property of the message) before receipt”).
Although Kozloski teaches the substantial features of the claimed invention, Kozloski fails to expressly teach transmitting, by the controller of the messaging system, the message to a second receiver based on the at least one configured property, wherein configuring the at least one property comprises configuring, by the controller of the messaging system based on the cognitive content of a message sender, an amount of time that is allotted to the first receiver of the message to respond to the message before the message is automatically transmitted to the second receiver, and withdrawing the message from the first receiver based on a determination that a reply to the message has been received from the second receiver, and wherein the at least one property of a message further includes a limit of how many subsequent receivers the message can be transmitted to, wherein the limit is determined by the controller of the messaging system based on the cognitive context of the message sender.
In analogous teaching, Orozco teaches wherein transmitting, by the controller of the messaging system, the message to a second receiver based on the at least one configured property (See at least ¶ [0013], “provide a means to define the further ability for the list of alternate recipients to be configurable to definable by both the initiating sender AND a receiver”), wherein the at least one property of a message further includes a limit of how many subsequent receivers the message can be transmitted to, wherein the limit is determined by the controller of the messaging system based on the cognitive context of the message sender (See at  least  ¶ [0013], “define the further ability for the list of alternate recipients to be configurable or definable by both the initiating sender and a receiver”, and  ¶ [0015], “the sender of the message designates as part of the message one or more alternates that can receive this message”, based on the context of the message).
Thus, given the teaching of Orozco, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teaching of Orozco, a method for redirection of instant messages, into Kozloski for system and method for the management of message transmission, for providing a path for sender, recipient and redirection. One of the ordinary skills in the art would have been motivated because it would have been See Orozco: ABSTRACT).
Although Kozloski and Orozco teach the substantial features of the claimed invention, Kozloski and Orozco fail to expressly teach wherein configuring the at least one property comprises configuring , by the controller of the messaging system based on the cognitive context of a message sender, an amount of time that is allotted to the first receiver of the message to respond to the message before the message is automatically transmitted to the second receiver. withdrawing the message from the first receiver based on a determination that a replay to the message has been received from the second receiver.
In analogous teaching, Childress exemplifies and explains that configuring the at least one property comprises configuring , by the controller of the messaging system based on the cognitive context of a message sender, an amount of time that is allotted to the first receiver of the message to respond to the message before the message is automatically transmitted to the second receiver (See at least ABSTRACT, “provides a method for enhanced e-mail return receipts based on cognitive considerations. An input device receives an expected response time from a sender of an electronic message, wherein the expected response time includes the amount of time that the sender expects to receive a response to the electronic message.”).
Thus, given the teaching of Childress, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teaching of Childress, an enhanced return receipts based on cognitive consideration, into Kozloski, system and method for the management of message transmission, and Orozco, a method for redirection of instant messages,  for providing a path for sender, recipient and redirection. One of the ordinary skills in the art would have been motivated because it would have been advantageous to have the system and method to provide cognitive considerations for messages (See Childress: ABSTRACT).
Although Kozloski, Orozco and Childress teach the substantial features of the claimed invention, Kozloski, Orozco and Childress fail to expressly teach withdrawing the message from the first receiver based on a determination that a replay to the message has been received from the second receiver.
In analogous teaching, Schafer teaches wherein withdrawing the message from the first receiver based on a determination that a replay to the message has been received from the second receiver (See at least ¶ [0008], “if a message forwarded from the data source is acknowledged by one of the data receivers, this acknowledged message is withdrawn automatically for the other data receivers”. Here, when a message is sent to multiple data receivers from the data source, when one of the data receivers, say, the second receiver, has acknowledged that the message has been received, the message to the other data receivers, say, the first receiver, will be automatically withdrawn).
Thus, given the teaching of Schafer, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teaching of Schafer, method and system for handling data message based on the acknowledgement, into Orozco, a method for redirection of instant messages, and Kozloski, system and method for the management of message transmission,  and Childress, an enhanced return receipts based on cognitive consideration, for providing a path for sender, recipient and redirection. One of the ordinary skills in the art would have been motivated because it would have been advantageous to have the system and method to handle messages in a system comprising at least one data source and a plurality of receivers (See Schafer: ABSTRACT).

As to claim 2, Kozloski, Orozco, Childress and Schafer teach the computer-implemented method of claim 1. Kozloski further teaches wherein the messaging system corresponds to an instant messaging system, and the message requests a response from the first receiver (See at least ¶ [0074], “retrieving contextual information from a user’s mobile device. Considering the context of a user’s social network (IM). Additionally, in some cases, the confidence level of a particular piece of contextual information can be increased by an automated assessment of words used in QA dialog (requests a response from the first receiver)”.

As to claim 5, Kozloski, Orozco, Childress and Schafer teach the computer-implemented method of claim 1. Kozloski further teaches wherein determining the cognitive context of the message sender comprises determining at least one of an intended receiver of the message, peers of the message See at least page ¶ [0090], and ¶ [0091], “cognitive and emotional models of users can determine the cognitive state of the sender, the cognitive state of the receiver, and the difference in cognitive states between the sender and the receiver. This can allow messages (i.e. “output communications”) to be queued according to the expected effect on the overall cognitive state of senders and recipients”; “the cognitive and emotional state of different users can be used to address the issue of infrastructure dependency and interoperability. Based on an assessment of the cognitive and emotional state of users, the EMS can determine whether a message needs to be transmitted at all or whether the content of message needs to be modified before receipt”);

As to claim 7, Kozloski, Orozco, Childress and Schafer teach the computer-implemented method of claim 1. Kozloski further teaches wherein transmitting the message to the second receiver comprises transmitting the message to an individual that meets a relationship rule of being authorized to receive the message from the message sender (See at least ¶ [0072], a means for contextualizing and personalizing answers to the questions for the user asking them. The contextualization and personalization of answers occurs, at least in part, by analyzing content, context, and relationships in a disaster organizational network. Additionally, some embodiments use machine learning to improve the QA system over time”).

As to claim 8, Kozloski teaches a computer system comprising: a memory; and a processor system communicatively coupled to the memory (See at least ¶[0005], “there is a computer system comprising a processor(s) set and a computer readable storage medium); the processor system configured to perform a method comprising: determining a cognitive context of a message sender(See at least page ¶ [0082], and ¶ [0090], “in the present example, input repositories for emotion assessment and context assessment are created”; “cognitive and emotional models of users can determine the cognitive state of the sender”); configuring at least one property of a message based on the determined cognitive context, wherein the message is transmitted by the message sender to a first receiver (See at least ¶ ]0024], “cloud computing in a model of service delivery for enable convenient, on-demand network access to a shared pool of configurable computing resources”; and ¶ [0091], “the cognitive and emotional state of the different users can be used to address the issue of infrastructure dependency and interoperability. Based on an assessment of the cognitive and emotional state of users, the EMS can determine whether a message needs to be transmitted at all or whether the content of the message needs to be modified (configuring the property of the message) before receipt”).
Although Kozloski teaches the substantial features of the claimed invention, Kozloski fails to expressly teach transmitting the message to a second receiver based on the at least one configured property, wherein configuring the at least one property comprises configuring, by the controller of the messaging system based on the cognitive content of a message sender, an amount of time that is allotted to the first receiver of the message to respond to the message before the message is automatically transmitted to the second receiver, and withdrawing the message from the first receiver based on a determination that a reply to the message has been received from the second receiver, and wherein the at least one property of a message further includes a limit of how many subsequent receivers the message can be transmitted to, wherein the limit is determined by the controller of the messaging system based on the cognitive context of the message sender.
In analogous teaching, Orozco teaches wherein transmitting, by the controller of the messaging system, the message to a second receiver based on the at least one configured property (See at least ¶ [0013], “provide a means to define the further ability for the list of alternate recipients to be configurable to definable by both the initiating sender AND a receiver”), wherein the at least one property of a message further includes a limit of how many subsequent receivers the message can be transmitted to, wherein the limit is determined by the controller of the messaging system based on the cognitive context of the message sender (See at  least  ¶ [0013], “define the further ability for the list of alternate recipients to be configurable or definable by both the initiating sender and a receiver”, and  ¶ [0015], “the sender of the message designates as part of the message one or more alternates that can receive this message”, based on the context of the message).
Thus, given the teaching of Orozco, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to See Orozco: ABSTRACT).
Although Kozloski and Orozco teach the substantial features of the claimed invention, Kozloski and Orozco fail to expressly teach wherein configuring the at least one property comprises configuring , by the controller of the messaging system based on the cognitive context of a message sender, an amount of time that is allotted to the first receiver of the message to respond to the message before the message is automatically transmitted to the second receiver. withdrawing the message from the first receiver based on a determination that a replay to the message has been received from the second receiver.
In analogous teaching, Childress exemplifies and explains that configuring the at least one property comprises configuring , by the controller of the messaging system based on the cognitive context of a message sender, an amount of time that is allotted to the first receiver of the message to respond to the message before the message is automatically transmitted to the second receiver (See at least ABSTRACT, “provides a method for enhanced e-mail return receipts based on cognitive considerations. An input device receives an expected response time from a sender of an electronic message, wherein the expected response time includes the amount of time that the sender expects to receive a response to the electronic message.”).
Thus, given the teaching of Childress, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teaching of Childress, an enhanced return receipts based on cognitive consideration, into Kozloski, system and method for the management of message transmission, and Orozco, a method for redirection of instant messages,  for providing a path for sender, recipient and redirection. One of the ordinary skills in the art would have been motivated because it would have been advantageous to have the system and method to provide cognitive considerations for messages (See Childress: ABSTRACT
Although Kozloski, Orozco and Childress teach the substantial features of the claimed invention, Kozloski, Orozco and Childress fail to expressly teach withdrawing the message from the first receiver based on a determination that a replay to the message has been received from the second receiver.
In analogous teaching, Schafer teaches wherein withdrawing the message from the first receiver based on a determination that a replay to the message has been received from the second receiver (See at least ¶ [0008], “if a message forwarded from the data source is acknowledged by one of the data receivers, this acknowledged message is withdrawn automatically for the other data receivers”. Here, when a message is sent to multiple data receivers from the data source, when one of the data receivers, say, the second receiver, has acknowledged that the message has been received, the message to the other data receivers, say, the first receiver, will be automatically withdrawn).
Thus, given the teaching of Schafer, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teaching of Schafer, method and system for handling data message based on the acknowledgement, into Orozco, a method for redirection of instant messages, and Kozloski, system and method for the management of message transmission,  and Childress, an enhanced return receipts based on cognitive consideration, for providing a path for sender, recipient and redirection. One of the ordinary skills in the art would have been motivated because it would have been advantageous to have the system and method to handle messages in a system comprising at least one data source and a plurality of receivers (See Schafer: ABSTRACT).

As to claim 9, Kozloski, Orozco, Childress and Schafer teach the computer system of claim 8. Kozloski further teaches wherein the messaging system corresponds to an instant messaging system, and the message requests a response from the first receiver (See at least ¶ [0074], “retrieving contextual information from a user’s mobile device. Considering the context of a user’s social network (IM). Additionally, in some cases, the confidence level of a particular piece of contextual information can be increased by an automated assessment of words used in QA dialog (requests a response from the first receiver)”.

As to claim 12, Kozloski, Orozco, Childress and Schafer teach the computer system of claim 8. Kozloski further teaches wherein determining the cognitive context of the message sender comprises determining at least one of an intended receiver of the message, peers of the message sender, an intent of the sender in transmitting the message, a requested response for the message, and possible receivers that can supply the requested response (See at least page ¶ [0090], and ¶ [0091], “cognitive and emotional models of users can determine the cognitive state of the sender, the cognitive state of the receiver, and the difference in cognitive states between the sender and the receiver. This can allow messages (i.e. “output communications”) to be queued according to the expected effect on the overall cognitive state of senders and recipients”; “the cognitive and emotional state of different users can be used to address the issue of infrastructure dependency and interoperability. Based on an assessment of the cognitive and emotional state of users, the EMS can determine whether a message needs to be transmitted at all or whether the content of message needs to be modified before receipt”);

As to claim 14, Kozloski, Orozco, Childress and Schafer teach the computer system of claim 8. Kozloski further teaches wherein transmitting the message to the second receiver comprises transmitting the message to an individual that meets a relationship rule of being authorized to receive the message from the message sender (See at least ¶ [0072], a means for contextualizing and personalizing answers to the questions for the user asking them. The contextualization and personalization of answers occurs, at least in part, by analyzing content, context, and relationships in a disaster organizational network. Additionally, some embodiments use machine learning to improve the QA system over time”).

As to claim 15, Kozloski teaches a computer program product comprising a computer-readable storage medium having program instructions embodied therewith, the program instructions readable by a processor system (See at least ¶[0005], “there is a computer system comprising a processor(s) set and a computer readable storage medium) to cause the processor system to: determine a cognitive context of a message sender(See at least page ¶ [0082], and ¶ [0090], “in the present example, input repositories for emotion assessment and context assessment are created”; “cognitive and emotional models of users can determine the cognitive state of the sender”); configure at least one property of a message based on the determined cognitive context, wherein the message is transmitted by the message sender to a first receiver (See at least ¶ ]0024], “cloud computing in a model of service delivery for enable convenient, on-demand network access to a shared pool of configurable computing resources”; and ¶ [0091], “the cognitive and emotional state of the different users can be used to address the issue of infrastructure dependency and interoperability. Based on an assessment of the cognitive and emotional state of users, the EMS can determine whether a message needs to be transmitted at all or whether the content of the message needs to be modified (configuring the property of the message) before receipt”).
Although Kozloski teaches the substantial features of the claimed invention, Kozloski fails to expressly teach wherein transmit the message to a second receiver based on the at least one configured property, wherein configuring the at least one property comprises configuring, by the controller of the messaging system based on the cognitive content of a message sender, an amount of time that is allotted to the first receiver of the message to respond to the message before the message is automatically transmitted to the second receiver, and withdraw the message from the first receiver based on a determination that a reply to the message has been received from the second receiver, and wherein the at least one property of a message further includes a limit of how many subsequent receivers the message can be transmitted to, wherein the limit is determined by the controller of the messaging system based on the cognitive context of the message sender.
In analogous teaching, Orozco teaches wherein transmit the message to a second receiver based on the at least one configured property (See at least ¶ [0013], “provide a means to define the further ability for the list of alternate recipients to be configurable to definable by both the initiating sender AND a receiver”), wherein the at least one property of a message further includes a limit of how many subsequent receivers the message can be transmitted to, wherein the limit is determined by the controller of the messaging system based on the cognitive context of the message sender (See at  least  ¶ [0013], “define the further ability for the list of alternate recipients to be configurable or definable by both the initiating sender and a receiver”, and  ¶ [0015], “the sender of the message designates as part of the message one or more alternates that can receive this message”, based on the context of the message).
Thus, given the teaching of Orozco, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teaching of Orozco, a method for redirection of instant messages, into Kozloski for system and method for the management of message transmission, for providing a path for sender, recipient and redirection. One of the ordinary skills in the art would have been motivated because it would have been advantageous to have the system and method to enable a method of redirection to alternative recipient (See Orozco: ABSTRACT).
Although Kozloski and Orozco teach the substantial features of the claimed invention, Kozloski and Orozco fail to expressly teach wherein configuring the at least one property comprises configuring , by the controller of the messaging system based on the cognitive context of a message sender, an amount of time that is allotted to the first receiver of the message to respond to the message before the message is automatically transmitted to the second receiver. withdrawing the message from the first receiver based on a determination that a replay to the message has been received from the second receiver.
In analogous teaching, Childress exemplifies and explains that configuring the at least one property comprises configuring, by the controller of the messaging system based on the cognitive context of a message sender, an amount of time that is allotted to the first receiver of the message to respond to the message before the message is automatically transmitted to the second receiver (See at least ABSTRACT, “provides a method for enhanced e-mail return receipts based on cognitive considerations. An input device receives an expected response time from a sender of an electronic message, wherein the expected response time includes the amount of time that the sender expects to receive a response to the electronic message.”).
Thus, given the teaching of Childress, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teaching of Childress, an enhanced return receipts based on cognitive consideration, into Kozloski, system and method for the management of message transmission, and Orozco, a method for See Childress: ABSTRACT).
Although Kozloski, Orozco and Childress teach the substantial features of the claimed invention, Kozloski, Orozco and Childress fail to expressly teach wherein withdraw the message from the first receiver based on a determination that a replay to the message has been received from the second receiver.
In analogous teaching, Schafer teaches wherein withdraw the message from the first receiver based on a determination that a replay to the message has been received from the second receiver (See at least ¶ [0008], “if a message forwarded from the data source is acknowledged by one of the data receivers, this acknowledged message is withdrawn automatically for the other data receivers”. Here, when a message is sent to multiple data receivers from the data source, when one of the data receivers, say, the second receiver, has acknowledged that the message has been received, the message to the other data receivers, say, the first receiver, will be automatically withdrawn).
Thus, given the teaching of Schafer, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teaching of Schafer, method and system for handling data message based on the acknowledgement, into Orozco, a method for redirection of instant messages, and Kozloski, system and method for the management of message transmission,  and Childress, an enhanced return receipts based on cognitive consideration, for providing a path for sender, recipient and redirection. One of the ordinary skills in the art would have been motivated because it would have been advantageous to have the system and method to handle messages in a system comprising at least one data source and a plurality of receivers (See Schafer: ABSTRACT).

As to claim 16, Kozloski, Orozco, Childress, Schafer teach the computer program product of claim 15. Kozloski further teaches wherein the messaging system corresponds to an instant messaging system, and the message requests a response from the first receiver (See at least ¶ [0074], “retrieving contextual information from a user’s mobile device. Considering the context of a user’s social network (IM). Additionally, in some cases, the confidence level of a particular piece of contextual information can be increased by an automated assessment of words used in QA dialog (requests a response from the first receiver)”.

As to claim 19, Kozloski, Orozco, Childress, and Schafer teach the computer program product of claim 15. Kozloski further teaches wherein determining the cognitive context of the message sender comprises determining at least one of an intended receiver of the message, peers of the message sender, an intent of the sender in transmitting the message, a requested response for the message, and possible receivers that can supply the requested response (See at least page ¶ [0090], and ¶ [0091], “cognitive and emotional models of users can determine the cognitive state of the sender, the cognitive state of the receiver, and the difference in cognitive states between the sender and the receiver. This can allow messages (i.e. “output communications”) to be queued according to the expected effect on the overall cognitive state of senders and recipients”; “the cognitive and emotional state of different users can be used to address the issue of infrastructure dependency and interoperability. Based on an assessment of the cognitive and emotional state of users, the EMS can determine whether a message needs to be transmitted at all or whether the content of message needs to be modified before receipt”);

Claims 3-4, 10-11, 17-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kozloski , in view of Orozco, and in view of Childress, and in view of Schafer, further in view of Wanser et al.(hereinafter referred to as Wanser) (U.S. Pub. No. 2010/0299399A1).
As to claim 3, Kozloski, Orozco, Childress, and Shafer teach the computer-implemented method of claim 2. 
However, Kozloski, Orozco, Childress, and Shafer fail to expressly teach wherein the message sender has not received the requested response from the first receiver, and transmitting the message to the second receiver requests that the second receiver provide the requested response.
In analogous teaching, Wanser exemplifies this wherein Wanser teaches wherein the message sender has not received the requested response from the first receiver, and transmitting the message to See at least ¶ [0041], and ¶ [0048], “The sender receives the message from the originator and transmits the message to an appropriate receiving network or receiver. The receiver is one of a plurality of receivers available and is distinguished from the other receivers”; “the receiver determines what action the sender requests from the policy instruction step 228. The receiver can apply a fail action to the message at step 230. Such as “discard”. With a discard fail action the message is simply discarded without generating any sort of response or notification”).
Thus, given the teaching of Wanser, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teaching of Wanser, system and method for the management of message policy, into  Childress, an enhanced return receipts based on cognitive consideration,, and Schafer, method and system for handling data message based on the acknowledgement, and Orozco, a method for redirection of instant messages, and Kozloski, system and method for the management of message transmission, for system and method for the management of message transmission. One of the ordinary skills in the art would have been motivated because it would have been advantageous to have the system and method to manage messages flow based on policies (See Wanser: ABSTRACT).

As to claim 4, Kozloski, Orozco, Childress, Shafer, and Beyda teach the computer-implemented method of claim 3. Wanser further teaches wherein transmitting the message to the second receiver comprises automatically transmitting the message to the second receiver based on the at least one configured property (See at least ABSTRACT, ¶ [0041], and ¶ [0077], “message policy management system and method are disclosed for managing email message flow with a sender set of policies which recommend actions to be taken by receivers based on characteristics of the email message”; “The sender receives the message from the originator and transmits the message to an appropriate receiving network or receiver. The receiver is one of a plurality of receivers available and is distinguished from the other receivers”; “the sender register their domains, and an associated policy for each of the domains, in policy registry or repository 224 which is configured for storing multiple sets of policies and which generates a policy file”).
Thus, given the teaching of Wanser, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teaching of Wanser, system and method for the management of message policy, into Childress, an enhanced return receipts based on cognitive consideration, and Schafer, method and system for handling data message based on the acknowledgement, and Orozco, a method for redirection of instant messages, and Kozloski, system and method for the management of message transmission, for system and method for the management of message transmission. One of the ordinary skills in the art would have been motivated because it would have been advantageous to have the system and method to manage messages flow based on policies (See Wanser: ABSTRACT).

As to claim 10, Kozloski, Orozco, Childress, and Shafer teach the computer system of claim 9. 
However, Kozloski, Orozco, Childress and Shafer fail to expressly teach wherein the message sender has not received the requested response from the first receiver, and transmitting the message to the second receiver requests that the second receiver provide the requested response.
In analogous teaching, Wanser exemplifies this wherein Wanser teaches wherein the message sender has not received the requested response from the first receiver, and transmitting the message to the second receiver requests that the second receiver provide the requested response (See at least ¶ [0041], and ¶ [0048], “The sender receives the message from the originator and transmits the message to an appropriate receiving network or receiver. The receiver is one of a plurality of receivers available and is distinguished from the other receivers”; “the receiver determines what action the sender requests from the policy instruction step 228. The receiver can apply a fail action to the message at step 230. Such as “discard”. With a discard fail action the message is simply discarded without generating any sort of response or notification”).
Thus, given the teaching of Wanser, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teaching of Wanser, system and method for the management of message policy, into and Childress, an enhanced return receipts based on cognitive consideration, and Schafer, method and system for handling data message based on the acknowledgement, and Orozco, a method for redirection See Wanser: ABSTRACT).

As to claim 11, Kozloski, Orozco, Childress and Shafer teach the computer system of claim 10. Wanser further teaches wherein transmitting the message to the second receiver comprises automatically transmitting the message to the second receiver based on the at least one configured property (See at least ABSTRACT, ¶ [0041], and ¶ [0077], “message policy management system and method are disclosed for managing email message flow with a sender set of policies which recommend actions to be taken by receivers based on characteristics of the email message”; “The sender receives the message from the originator and transmits the message to an appropriate receiving network or receiver. The receiver is one of a plurality of receivers available and is distinguished from the other receivers”; “the sender register their domains, and an associated policy for each of the domains, in policy registry or repository 224 which is configured for storing multiple sets of policies and which generates a policy file”).
Thus, given the teaching of Wanser, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teaching of Wanser, system and method for the management of message policy, into Childress, an enhanced return receipts based on cognitive consideration, and Schafer, method and system for handling data message based on the acknowledgement, and Orozco, a method for redirection of instant messages, and Kozloski, system and method for the management of message transmission, for system and method for the management of message transmission. One of the ordinary skills in the art would have been motivated because it would have been advantageous to have the system and method to manage messages flow based on policies (See Wanser: ABSTRACT).

As to claim 17, Kozloski, Orozco, Childress and Shafer teach the computer program product of claim 16. Wanser further teaches wherein the message sender has not received the requested response See at least ¶[0041], and ¶ [0048], “The sender receives the message from the originator and transmits the message to an appropriate receiving network or receiver. The receiver is one of a plurality of receivers available and is distinguished from the other receivers”; “the receiver determines what action the sender requests from the policy instruction step 228. The receiver can apply a fail action to the message at step 230. Such as “discard”. With a discard fail action the message is simply discarded without generating any sort of response or notification”).
Thus, given the teaching of Wanser, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teaching of Wanser, system and method for the management of message policy, into  Childress, an enhanced return receipts based on cognitive consideration, and Schafer, method and system for handling data message based on the acknowledgement, and Orozco, a method for redirection of instant messages, and Kozloski, system and method for the management of message transmission, for system and method for the management of message transmission. One of the ordinary skills in the art would have been motivated because it would have been advantageous to have the system and method to manage messages flow based on policies (See Wanser: ABSTRACT).

As to claim 18, Kozloski, Orozco, Shafer, Childress and Wanser teach the computer program product of claim 17. Wanser further teaches wherein transmitting the message to the second receiver comprises automatically transmitting the message to the second receiver based on the at least one configured property (See at least ABSTRACT, ¶ [0041], and ¶ [0077], “message policy management system and method are disclosed for managing email message flow with a sender set of policies which recommend actions to be taken by receivers based on characteristics of the email message”; “The sender receives the message from the originator and transmits the message to an appropriate receiving network or receiver. The receiver is one of a plurality of receivers available and is distinguished from the other receivers”; “the sender register their domains, and an associated policy for each of the domains, in policy registry or repository 224 which is configured for storing multiple sets of policies and which generates a policy file”).
Thus, given the teaching of Wanser, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teaching of Wanser, system and method for the management of message policy, into  Childress, an enhanced return receipts based on cognitive consideration, and Schafer, method and system for handling data message based on the acknowledgement, and Orozco, a method for redirection of instant messages, and Kozloski, system and method for the management of message transmission, for system and method for the management of message transmission. One of the ordinary skills in the art would have been motivated because it would have been advantageous to have the system and method to manage messages flow based on policies (See Wanser: ABSTRACT).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN FAN whose telephone number is (571) 272-3345.  The examiner can normally be reached on Monday-Friday, 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Umar Cheema can be reached on (571)270-3037.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





John Fan
/J.F/Examiner, Art Unit 2454     
11/12/2021


/UMAR CHEEMA/Supervisory Patent Examiner, Art Unit 2454